DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the specification filed on 11/16/2018 with regards to the chain of the priority need to be amendment to include after US. application 14112896 “Now US. Patent No. 10,130,800B2 issued on Nov. 20, 2018” .  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 46 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ducharme et al. (US. 20100305505A1) (“Ducharme”).
 Re Claim 46, Ducharme discloses a device (abstract, Fig. 2) that is capable to be used as a transdermal delivery device (abstract) comprising a cylinder containing pressurized carbon dioxide (68, ¶0039); a permeation valve  (70 and 52 and wherein 52 is filter, ¶057) configured to reduce the pressure of the pressurized carbon dioxide (¶0040); a chamber capable to supersaturate a liquid in the chamber with carbon dioxide thereby forming a therapeutic vapor ( 39 as  gas will be supersaturated with the fluid 38, ¶0045); and a treatment chamber configured to deliver the therapeutic vapor to an individual (chamber include 62 and 90).  
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-39, 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ducharme et al. (US. 20100305505A1) (“Ducharme”).
Re Claim 36, Ducharme discloses a therapeutic delivery system (Fig. 1, Fig. 2) capable to be uses as a transdermal delivery device comprising: a) a housing  (24, 22, 25) including i) an external body shell (22) comprising a fluid chamber assembly access cover (25, ¶0036) movably engaged with the external body shell (¶0036); ii) an interior compartment including an open-ended delivery outlet (include the outlet 62 and 90, Fig. 2) and a vapor producing assembly compartment (33 and chamber inside 22); and iii) a cartridge retaining container comprising an external covering shell (26) and an internal cartridge compartment configured to hold a compressed gas cartridge (chamber inside 26), wherein the cartridge retaining container is detachably engaged with the external body shell (¶0041); wherein the vapor producing assembly compartment is located in between the open-ended delivery outlet and the cartridge retaining container (Fig. 1, Fig. 2); and b) a vapor producing assembly (33 and chamber inside 22) including i) a fluid chamber assembly (33, 34) comprising a fluid container (33) and a removable fluid container cap (60, ¶0036, Fig. 3); and ii) a permeation valve  (70 and 52 and wherein 52 is filter, ¶057) capable to reduce the pressure of a gas removed from the compressed gas cartridge and delivered to the fluid chamber assembly (¶00445, ¶0040), but it fails to disclose that the 
However, Ducharme (in the embodiment of Fig. 9) discloses that the vapor producing assembly (249, 230) is substantially contained within the vapor producing assembly compartment (225).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the vapor producing assembly of Ducharme in embodiment of Fig. 1 so that the vapor producing assembly is substantially contained within the vapor producing assembly compartment as taught by Ducharme in embodiment of Fig. 9 for the purpose of securing the container and grasping support (¶0066).
Re Claim 37, Ducharme discloses wherein the external covering shell defines the internal cartridge compartment (26, Fig. 2).  
Re Claim 38, Ducharme discloses wherein the device further includes a control switch assembly (28).  
Re Claim 39, Ducharme discloses wherein the control switch assembly is a mechanical switch or an electronic switch (¶0042).  
Re Claim 41, Ducharme discloses wherein the compressed gas cartridge includes a compressed gas (¶0039). 
Re Claim 42, Ducharme discloses wherein the compressed gas is carbon dioxide (¶0039). 
Re Claim 43, Ducharme discloses reducing the pressure to wherein the permeation valve is configured to reduce gas pressure to below 40 psi (¶0040). 
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ducharme et al. (US. 20100305505A1) (“Ducharme”) in view of Levy (US. 20090318890A1).
Re Claim 40, Ducharme fails to disclose wherein the compressed gas cartridge is a 16 g compressed gas cartridge.
However, Levy discloses an apparatus for producing foam (Fig. 1) having a 16 g compressed gas cartridge (28, ¶0054).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the compressed gas cartridge of the modified Ducharme so that the compressed gas cartridge is a 16 g compressed gas cartridge as taught by Levy for the purpose of using a convenient standard container (Levy, ¶0054).
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ducharme in view of Hollars (US. 7,857,167B1).
Re Claim 44, the modified Ducharme disclose the permeation valve, but it fails to specifically disclose that it comprises at least one permeable member selected from rubber, cork, textile, porous polymer, densely sintered metal or combinations thereof.
However, Hollars discloses a portable compressed gas cartridge (Fig. 1A, Fig.2A) wherein it has a permeation element (215) which made from rubber or densely sintered metal (Col. 4, lines 35-47).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the material of valve of the modified Ducharme so that it comprises at least one permeable member selected from rubber or densely sintered metal as taught by Hollars for the purpose of providing a desired permeation rate (Hollars, Col. 4, lines 35-47).
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ducharme in view of Sun et al. (US. 7,113,821B1).
Re Claim 45, the modified Ducharme discloses all the elements of the current invention as discussed above, but it fails to specifically teach that the fluid container includes water.
However, Sun et al. discloses advice for delivery the medication through a skin where the topical composition containing water (Col. 8, lines 59-67).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the drug of the modified Ducharme so that fluid container includes water as taught by Sun et al. for the purpose of enhance drug delivery through the skin (Sun et al., Col. 5, lines 59-67).
Claims 47- 49, 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ducharme et al. (US. 20100305505A1) (“Ducharme”) in view of Eckert (US. 20130079800A1).
Re Claim 47, Ducharme discloses a method of producing a substance (the treating materials, abstract) comprising a supersaturated amount of dissolved gas ( the material fluid 38 will be supersaturated with a gas from 69, ¶0039 , ¶0045, as the gas is moved from 16 ti the catheter 90 will take some material 38), the method comprising the steps of: a) placing the substance in an air-tight container 30 and 35, ¶0031); and b) exposing the substance to carbon dioxide (from 68, ¶0045), but it is fails to specifically disclose that upon exposure, the carbon dioxide dissolves into the substance in an amount greater than the substance could dissolve at 25°C and 1 atm.  
However, Eckert discloses that a method of treating a tissue such as skin (abstract, Fig. 1) and wherein the upon exposure, the carbon dioxide dissolves (¶0060) into the substance in an amount greater than the substance could dissolve at 25°C and 1 atm (¶0033, ¶0065).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the vapor producing assembly of Ducharme so that upon exposure, the carbon dioxide dissolves into the substance in an amount greater than the substance could dissolve at 25°C and 1 atm as taught by Eckert for the purpose of improving the tissue infiltration (Eckert, abstract).
Re Claim 48, Ducharme discloses wherein the substance is a liquid or a colloid (fluid 38, ¶0050).  
Re Claim 49, Ducharme discloses wherein the colloid is a foam, a liquid, an aerosol, an emulsion, a gel, or a sol (¶0050).
Re Claim 51, Ducharme fails to disclose wherein dissolved carbon dioxide is produced at a concentration of at least 600 ppm.
The instant disclosure describes the parameter of concentration carbon dioxide of at least 600 ppm as being merely preferable see ¶0091of the specification of the current application filed on 11/16/2018, and does not describe the concentration of at least 600 ppm as contributing any unexpected results to the system. As such, parameters such as concentration of at least 600 ppm is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of concentration of carbon dioxide is at least 600 ppm would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claims 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ducharme et al. (US. 20100305505A1) (“Ducharme”) in view of Eckert (US. 20130079800A1) and further in view of Mantell (US. 20130245541A1).
Re Claim 50, Ducharme fails to spesifically disclose that the liquid is water at pH 4.  
However, Mantell discloses a handheld carboxy therapy applicator (Fig. 2) wherein the gas cartridge (116) has a pressurized carbon dioxide for therapeutic (¶0024, ¶0002) and the fluid container includes water (120 contains water,¶0026, ¶0027) with pH level ¶0052).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the drug of the modified Ducharme so that the liquid in the chamber is water as taught by Mantell for the purpose of adjusting the pH of the gas to a desire pH level to improve the tissue therapeutic (Mantell, ¶0052).
The modified Ducharme is silent as to the specifics that the water at pH 4.0. The instant disclosure describes the parameter of pH level as being merely preferable, and does not describe the pH level as contributing any unexpected results to the system. As such, parameters such as the pH level is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of water at pH 4.0 would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783